Citation Nr: 1813982	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for lobectomy of the right upper lobe (residuals of sarcoma), currently rated 30 percent disabling.

2.  Entitlement to an increased rating for long thoracic nerve disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which continued the rating for right upper lobe lobectomy at 30 percent, and long thoracic nerve injury at 10 percent.

In March 2013, the Veteran filed his notice of disagreement, was issued a statement of the case in April 2014, and in May 2014 perfected his appeal to the Board.

In November 2015, the Veteran appeared at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.

In December 2016, the Board remanded the case for another Board hearing as the November 2015 transcript had not been produced.  This was in fact in error as the transcript had been produced.  The Veteran thus withdrew his request for a new hearing.

As the VLJ who presided at a hearing must participate in the decision on the claim, see 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017), the Veteran was by letter dated October 2017 offered the opportunity for another hearing before the VLJ who would decide his case.  The letter indicated that if the Veteran did not respond within 30 days, the Board would assume he did not want a hearing.  As the Veteran has not responded, the Board will adjudicate the claims.


FINDINGS OF FACT

1.  The Veteran's lobectomy of the right upper lobe residuals do not more nearly approximate measurements of forced expiratory volume in one second of less than 55 percent predicted, FEV-1/ forced vital capacity of less than 55 percent, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method of 55 percent predicted or less, or maximum oxygen consumption of 15 to 20 ml/kg/min.  Nor does the evidence show that the Veteran has symptoms more nearly approximating cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.

2.  The evidence is at least evenly balanced as to whether the Veteran's long thoracic nerve symptoms are severe; but the symptoms do not more nearly approximate complete paralysis of the long thoracic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for lobectomy of the right upper lobe residuals have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, diagnostic codes 6840-6845 (2017).

2.  The criteria for an evaluation of 20 percent, but no higher, for severe incomplete paralysis of the thoracic nerve have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, 4.124a, diagnostic code 8519 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DC).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).

I.  Lobectomy of the right upper lobe

The Veteran has asserted that his right upper lobe lobectomy has resulted in reduced lung capacity, fatigue, dizziness, and shortness of breath.  He stated that during his VA examination, the fact that he needed assistance getting off of the bicycle ergometer, and the amount of time it took him to recover were not taken into account.  During his hearing, the Veteran testified that he could probably walk 100 yards at his own pace, but not trotting or running, and stated that his condition has interfered with his hobbies and previous employment.

Statements from his co-workers attest to the fact that the Veteran suffered shortness of breath while doing arduous labor over short periods of time, which required breaks to recuperate before continuing with his duties.  Extreme exertion was also known to cause dizziness.

The Board notes that when the Veteran's disability was originally assigned a 30 percent rating in August 1970, it was rated under DC 6816-6722, which at the time provided a 30 percent rating for a unilateral lobectomy, and a 50 percent rating for a bilateral lobectomy.  The rating criteria were revised effective October 7, 1996, and DC 6816 was removed.

Ratings for restrictive lung disease, including post-surgical residual, (lobectomy, pneumonectomy, etc.) are evaluated under the General Rating Formula for Restrictive Lung Diseases.  38 C.F.R. § 4.97, DC 6840-6845.  These rating criteria are appropriate as the VA examiner determined that the Veteran's service-connected disability resulted in borderline airflow secondary to lobectomy.  It involves measurements obtained from pulmonary function tests (PFTs) including forced expiratory volume in one second (FEV-1), the ratio of Forced Expiratory volume in one second to Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

Under this General Formula, a 100 percent rating is assigned where PFTs show an FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure); right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catherization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  A 60 percent rating is assigned where PFTs show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 30 percent rating is assigned where PFTs show FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 predicted.  Id.

The Veteran was afforded a VA examination in March 2012 which indicated that the Veteran's disability did not require use of oral or parenteral corticosteroid medications; inhaled medications; oral bronchodilators; or antibiotics.  He also did not require oxygen therapy.
PFT results were as follows: 
FEV-1 of 3.01L predicted, 2.52 L actual; 84 percent predicted, 2.74 actual; 91 percent predicted.
FEV-1/FVC  69 percent predicted, 59 percent actual; 86 percent predicted, 66 percent actual; 95 percent predicted.
DLCO 32.33 (ml/min/mmHg) predicted; 31.61 (ml/min/mmHg) actual; 98 percent predicted. 

The examiner stated that the PFT results showed: borderline airflow obstruction per FEV-1/FVC criteria, with no significant improvement after inhaled bronchodilators; normal slow vital capacity; and normal diffusing capacity.  The examiner commented that normal FVC and slow vital capacity are not consistent with restriction.

January 2013 private treatment records indicate the Veteran complained of shortness of breath.  His PFT results were as follows:
FEV-1 3.39 L predicted, 2.61 L actual; 77 percent predicted. Post bronchodilators: 2.65 L actual.  FEV-1/FVC 74 percent predicted, 62 percent actual; post bronchodilators: 66 percent actual.

February 2013 private medical treatment records note Veteran complaints of dyspnea and a deep barky cough.  His spirometry  readings were as follows:
FEV-1 of 2.59 L, 75 percent predicted; FEV-1/FVC ratio 60 percent, 81 percent predicted.  Following bronchodilator administration, FEV-1 was 2.68 L, a 4 percent increase.  The physician noted that spirometry demonstrates mild airflow obstruction without improvement following bronchodilators. 

April 2013 private treatment records reported PFT results of: FEV-1 2.44 L, 69 percent of predicted, and post-bronchodilators 2.55 L.  The physician noted that there was an absence of exercise induced bronchospasm and an absence of neuromuscular abnormalities.

July 2013 VA treatment records indicate that the Veteran's pulmonary function studies have overall been normal with a suggestion of some minor obstruction as suggested by the FEV-1 ratio of 59 percent and reduced flow rates.  The physician noted that the Veteran has some mild respiratory impairment related to his right upper lobectomy, but his exercise limitation as described by the Veteran is significantly worse than would be predicted from his pulmonary functions and cardiopulmonary exercise study.

Based on the above evidence of record, a rating in excess of the 30 percent for the Veteran's residuals of sarcoma is not warranted.  The VA examinations and private spirometry reports do not show PFT results of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) as required for the next higher rating of 60 percent.  To the contrary, the July 2013 treatment records note an FEV-1 ratio of 59 percent.  Additionally, the physician notes pulmonary functions and an exercise study that belies the contentions of the Veteran regarding his exercise limitations.  Likewise, the January, February and April 2013 private treatment records all indicated an FEV-1 ratio of greater than 55 percent predicted; as did his March 2012 VA examination. 

Additionally, there is no evidence that the Veteran suffered from cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or required outpatient oxygen therapy.  The March 2012 VA examiner specifically noted that the Veteran did not require oxygen therapy.

The Board acknowledges the Veteran's contentions of shortness of breath, fatigue, and dizziness, but finds that these symptoms are contemplated by the rating criteria as the PFT results are a measurement of the Veteran's lung capacity and these symptoms are manifestations of reduced lung capacity.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the March 2012 VA examiner specifically indicated that the Veteran's respiratory disability did not impact his ability to work and there is no evidence to the contrary.  Consideration of an extraschedular rating nor the is therefore not warranted and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the evidence of record.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's lobectomy residuals of the right upper lobe.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

II.  Thoracic Nerve

The Veteran contends that his thoracic nerve injury has resulted in severely diminished range of motion of his right arm, pain, and numbness in right arm triceps, armpit, and side chest area.  He stated when he lifts more than 5 pounds in front of his body, the muscle that holds his scapula allows the scapula to "wing out" or dislocate, causing pain that can last more than 1 day.  Statements from co-workers indicated that the Veteran suffered from a lot of pain in the scapula region when the Veteran had to lift weight over his head or lay on his back loading cargo.

Under DC 8519, a maximum schedular rating of 30 percent is warranted for complete paralysis of the long thoracic nerve affecting the major extremity.  With complete paralysis, there is an inability to raise the arm above shoulder level and a winged scapula deformity.  When there is incomplete paralysis, a 20 percent rating is in order for severe disability affecting either the major or minor extremity.  Moderately incomplete paralysis affecting either the major or minor extremity warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, DC 8519 (2017).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A March 2012 VA examination report indicated that the Veteran is right hand dominant and suffers moderate intermittent pain in the right upper extremity and weakness of the right shoulder girdle.  There was no muscle atrophy, and the Veteran's gait, reflexes, and sensory examination results were normal.  The examination report noted moderate incomplete paralysis of the right long thoracic nerve.

During his Board hearing, the Veteran stated that the examiner did not test his strength as if he were holding something in front of him, but only with elbows down to his side which he feels is not an accurate reflection of his lack of right arm strength and its impact on everyday activities.  He stated when his scapula "wings out" it creates problems later on and becomes awfully sore.  He stated his range of motion is better without weight, but that is not an accurate test under normal daily activities.

The evidence is thus evenly balanced as to whether or not the Veteran's symptoms amount to severe incomplete paralysis of the long thoracic nerve.  While the VA examination report noted moderate incomplete paralysis, the Veteran has consistently stated that his long thoracic nerve disability is not accurately reflected by the examination as his range of motion and arm strength are better without weight.  He has also indicated that the examination did not take into account the impact of everyday activities and when his scapula "wings out" and becomes sore which creates additional functional issues.  The Veteran is competent to report these symptoms of soreness, pain and weakness and thus his report is afforded considerable probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the question of whether symptoms from a disability more nearly approximate moderate or severe impairment under the Rating Schedule is an adjudicatory and not a medical one.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 20 percent for severe incomplete paralysis of the long thoracic nerve is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3.  However, the above evidence reflects that the symptoms of the Veteran's thoracic nerve disability do not more nearly approximate complete paralysis of the long thoracic nerve, i.e., inability to raise his arm above his shoulder level or winged scapula.  As the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's long thoracic nerve disability, the benefit of the doubt doctrine is not otherwise for application.  Id.

In addition, the March 2012 VA examiner indicated that the Veteran's long thoracic nerve disability did not impact his employment, and there is no evidence to the contrary.  Consequently, consideration of an extraschedular rating is not warranted and the issue of entitlement to a TDIU has not been raised by the evidence of record.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).


Conclusion

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for lobectomy of the right upper lobe (residuals of sarcoma), is denied.

A 20 percent rating, but no higher, for long thoracic nerve disability is granted, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


